       Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 1 of 7
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                    §
UNITED STATES OF AMERICA,           §
                                    §
                  Plaintiff,        §
v.                                  §
                                    §   Civil No. 1:21-cv-796
THE STATE OF TEXAS,                 §
                                    §
                  Defendant.        §




                               EXHIBIT 13
                     Declaration of Jillian Matz
         Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 2 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


 UNITED STATES OF AMERICA,


                    Plaintiff,

        v.                                         Case No. 1:21-cv-796

 THE STATE OF TEXAS,


                    Defendant.


                              DECLARATION OF JILLIAN MATZ

       I, JILLIAN MATZ, make the following declaration pursuant to 28 U.S.C. § 1746 to the best

of my knowledge and belief.

1.     I am currently the Senior Director of Job Corps Acquisition Services (JCAS), Office of the

       Senior Procurement Executive (OSPE), Office of the Assistant Secretary for Administration

       and Management (OASAM), United States Department of Labor (DOL). I have served in this

       position since September 2020. In my capacity as Senior Director, I am the Head of

       Contracting Activity for JCAS, responsible for providing executive management and oversight

       of contracting to support the Job Corps program, specifically Job Corps center operator

       contracts and construction contracts, including the award and administration of such

       contracts.

2.     Prior to this position, from 2011 until September 2020, I served in several procurement-

       related leadership positions within DOL, including the Division Chief of Job Corps

       Procurement, and the Director of DOL’s Office of Procurement Policy.
        Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 3 of 7



3.    My testimony in this declaration is based upon my personal knowledge of the Job Corps

      program, Job Corps procurement actions, and of the rules and regulations governing the award

      and administration of Job Corps center operator contracts, and information provided to me

      in my official capacity. I am submitting this declaration in support of the United States’

      Emergency Motion for a Temporary Restraining Order or Preliminary Injunction in the

      above-captioned matter.

Texas Job Corps Center Operator Contracts

4.    Job Corps is a primarily residential career and education training program authorized under

      Subtitle C of Title I of the Workforce Innovation and Opportunity Act (WIOA), 29 U.S.C. §

      3191, et. seq. The program operates through 123 Job Corps centers nationwide.

5.    There are four Job Corps centers located in the state of Texas. Each is operated by a private

      entity under a contract with DOL (hereinafter “Texas Job Corps Contractors”). They are:

         a. The David L. Carrasco Job Corps Center, operated by Odle Management Group and

             located in El Paso, Texas;

         b. The Gary Job Corps Center, operated by Adams and Associates and located in San

             Marcos, Texas;

         c. The Laredo Job Corps Center, operated by Strategix Management and located in

             Laredo, Texas; and

         d. The North Texas Job Corps Center, operated by Serrato Corporation and located in

             McKinney, Texas.

6.    The Job Corps program’s Policy and Requirements Handbook (PRH), available at

      https://prh.jobcorps.gov/Pages/Home.aspx, contains requirements for the operation of each

      Job Corps center. The requirements in the PRH are incorporated by reference into every
           Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 4 of 7



       contract for contractor-operated centers. For instance, DOL’s contract with Adams and

       Associates for the Gary Job Corps Center states:

               The Job Corps Policy and Requirements Handbook (hereinafter referred
               to as the PRH) has been developed to include all mandatory program
               operation and reporting requirements in one document and is hereby
               incorporated into this RFP and the resultant contract by reference.

       DOL Contract No. 1630J4-18-C-0001, Section C.1(D), Governing Regulations, Handbook,

       General Provisions, Statement of Work, at 13. Similar language to the same effect is found in

       the contracts for the other three Texas Job Corps Contractors. See DOL Contract No. DOL-

       ETA-17-C-0022, Section C.1(D), Governing Regulations, Handbook, General Provisions,

       Statement of Work, at 12 (Carrasco Job Corps Center); DOL Contract No. 1605JW-21-C-

       0013, Section C.1(B), Governing Statute, Regulations, and Handbook, General Provisions,

       Statement of Work, at 15 (Laredo Job Corps Center) (“The Contractor shall comply with the

       PRH, which is hereby incorporated by reference in the Contract.”); DOL Contract No.

       1605JW-21-C-0008, Section C.1(B), Governing Statute, Regulations, and Handbook, General

       Provisions, Statement of Work, at 8-9 (North Texas Job Corps Center) (“The Contractor shall

       comply with the ePRH, which is hereby incorporated by reference in the Contract.”). 1

7.     As explained in greater detail by the Declaration of Patrice Rachel Torres, Administrator of

       the Office of Job Corps, the PRH, and thus DOL’s contracts with the Texas Job Corps

       Contractors, require the provision of abortion-related counseling and transportation services.

       See PRH § 2.3 R.7.

Effects of S.B. 8 on DOL Contracts with the Texas Job Corps Contractors

8.     DOL’s contracts with the Texas Job Corps Contractors require the provision of abortion-

       related counseling and transportation services, and so any damages imposed under S.B. 8 on


       1
         DOL will provide copies of the referenced contracts, under seal or with appropriate
redactions of confidential business information, if requested by the Court.
       Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 5 of 7



      contractors and their staff acting within the scope of their employment would be allowable

      and allocable contract costs and would have to be paid by DOL, subject to procedural and

      other requirements for payment of costs and claims under the contracts.

9.    Two of the Texas Job Corps Contractors (the Carrasco Job Corps Center and the Gary Job

      Corps Center) operate under cost reimbursement contracts. Federal contractors working

      under cost reimbursement contracts are entitled to reimbursement of costs necessary to

      contract performance that are “reasonable,” “allocable,” and “allowable.” See 48 C.F.R. §

      31.201-2(a). The cost of fines and penalties resulting from the failure of the contractor to

      comply with state law are allowable and thus recoverable from DOL where the fines and

      penalties are “incurred as a result of compliance with specific terms and conditions of the

      contract.” 48 C.F.R. § 31.205-15(a). Thus, the operators of the Carrasco and Gary Job Corps

      Centers will be entitled to reimbursement of the reasonable additional costs they incur as a

      result of complying with the contractual terms set forth in the PRH.

10.   The other two Texas Job Corps Contractors (the Laredo Job Corps Center and the North

      Texas Job Corps Center) operate under fixed price contracts. They can obtain equitable

      (upward) adjustments to the contract price, citing an unforeseen change in circumstances

      beyond their control and not the result of their negligence or fault, and provided notification

      and other requirements for such adjustments are followed, which would include costs

      attributable to S.B. 8. Job Corps center operators are well acquainted with the procedures for

      requesting equitable adjustments of their contracts to address increased prices, and with the

      rules entitling them to such adjustments. For example, DOL recently implemented new

      policies requiring unvaccinated Job Corps center staff to undergo periodic COVID

      testing. Two Texas Job Corps contractors – the operators of the Carrasco and Gary Job Corps
        Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 6 of 7



      Centers – have recently indicated to DOL that they intend to file requests to recover the

      increased costs associated with the Department’s new COVID testing requirements.

11.   If a Texas Job Corps Contractor, in keeping with its statutory, regulatory, and contractual

      obligations, transports a student so that that student may obtain abortion services, any

      judgment levied against that contractor would be a cost that is ultimately borne by DOL.

12.   DOL will also likely incur financial costs if a contractor, intimidated by the financial penalty

      imposed by Texas, declines to perform its contractual and regulatory duties. In that case, the

      contractor could be in breach of its contract obligations. To ensure the Government receives

      the required services and the full value of its contract, DOL would obtain a new contractor

      who will comply with federal guidelines in the face of contrary state law. DOL would then

      seek appropriate remedies from the contractor that declined to comply, in the form of

      damages for excess procurement costs and other administrative and programmatic

      impacts. For example, these costs would include the staff time at the contracts office and the

      Job Corps program office spent to negotiate and issue any necessary modifications to the

      contracts, including market research and negotiation of prices with replacement contractors.

13.   Job Corps center contractors are contractually required to offer Job Corps enrollees

      transportation services so that they can obtain medical services, including abortions. See PRH

      § 2.3(R7), (R9)(d). Those transportation costs are allowable, reimbursable costs under DOL’s

      contracts with the operators of the Carrasco Job Corps Center and the Gary Job Corps Center.

      The operators of the Laredo Job Corps and the North Texas Job Corps Centers would be

      entitled to an equitable adjustment in contract prices for those unforeseen, additional

      transportation costs, provided such costs are reasonable.          Thus, if Texas Job Corps

      Contractors must transport students outside of Texas in order to terminate their pregnancies

      after a fetal heartbeat is detected, these new and additional costs that are reasonably necessary
         Case 1:21-cv-00796-RP Document 8-14 Filed 09/15/21 Page 7 of 7



       for contract performance will ultimately be passed through to DOL and payable by DOL

       under its contracts.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge. EXECUTED at Washington, D.C., on this 14th day of September, 2021.




                                          ________________________
                                          JILLIAN MATZ
